Exhibit 28(j) - Accountant's Consent CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment to the Registration Statement on Form N-1A of Midas Fund, Inc. and to the use of our report dated February 22, 2010 on the financial statements and financial highlights of Midas Fund, Inc.Such financial statements, financial highlights and report of independent registered public accounting firm appear in the 2009 Annual Report to Shareholders and are incorporated by reference in the Registration Statement and Prospectus. TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania April 28, 2010
